Judgment unanimously affirmed. Memorandum: Supreme Court properly dismissed the petition. Petitioner waived his claim that he did not receive adequate prehearing assistance by signing an assistance form indicating that the assistance was satisfactory and by not objecting at the hearing (see, Matter of Law v Racette, 120 AD2d 846, 847-848). The record indicates that petitioner’s hearing was conducted properly and fairly in all respects (see, Matter of Taylor v Coughlin, 143 AD2d 489, 491). (Appeal from judgment of Supreme Court, Wyoming County, Dadd, J.—art 78.) Present—Dillon, P. J., Callahan, Green, Davis and Lowery, JJ.